Citation Nr: 9918101	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for dermatophytosis, 
tinea pedis, and onychomycosis of the toenails, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied entitlement to 
increased ratings for a low back disability; for 
dermatophytosis, tinea pedis, and onychomycosis of the 
toenails; and for bilateral conjunctivitis.

One further introductory matter must be addressed.  The 
record reflects that the RO also denied entitlement to a 
total disability evaluation due to unemployability in the 
rating decision of May 1997.  Notification of this decision 
was sent to the veteran on May 9, 1997.  In a VA form 9 
received June 6, 1997, he included in his written contentions 
that he has not been able to work any type of job because of 
his service connected disability to his back.  This is 
construed by the Board as a notice of disagreement with the 
RO's denial of a total disability evaluation.  Accordingly, 
the RO is directed to process this claim for appellate 
review, to include issuance of a statement of the case.

The issues regarding entitlement to an increased evaluation 
for a back disorder and for bilateral conjunctivitis will be 
addressed in the Remand portion of this decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Dermatophytosis, tinea pedis, and onychomycosis of the 
toenails consists of manifestations shown to vary in severity 
over time, with most severe manifestations shown to include 
peeling of skin in the soles, thickening of skin in the 
interdigital areas, and mild manifestations of minimal tinea 
pedis and onychomycosis of the fifth left toe and first right 
toe shown in the February 1997 VA examination.


CONCLUSION OF LAW

The criteria for an increased rating for dermatophytosis, 
tinea pedis, and onychomycosis of the toenails have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a skin disorder, classified at the 
time as epidermophytosis of both feet was granted by means of 
a rating decision dated in May 1977,  following a review of 
the evidence then of record, to include service and post-
service medical evidence.  Service medical records indicate 
that the appellant was treated for athlete's foot inservice.  
Post-service medical records include a report of a VA medical 
examination, dated in April 1977, which indicates that he 
suffered from fine dry scaling of the webs of both feet, with 
no maceration and diagnosed epidermophytosis of the feet.  
The May 1977 rating decision issued a noncompensable 
evaluation, which remained in effect until June 1995, when a 
rating decision increased the evaluation to 10 percent 
disabling.  The 10 percent evaluation has remained in effect 
since that time.

The medical evidence of record dated subsequent to the May 
1977 decision includes a VA treatment note from June 1982 
showing that Lotrimin solution was prescribed for both feet.  
In December 1984 he was treated in dermatology clinic for a 
pruritic rash of the feet treated for many years with creams 
and powders, and was noted to have macerated 4th and 5th web 
spaces bilaterally.  He was assessed with tinea pedis in 
December 1984, and with athlete's foot in February 1986.  In 
September 1986 he was noted to be using Monistat derm for 
athlete's foot, and was described as having a history of 
problems with interdigital maceration and itchiness.  There 
is also evidence of treatment for skin problems on both legs 
in the late 1980's, but no evidence that this was related to 
the tinea pedis.  

The report from a May 1994 VA dermatology examination noted 
findings of the veteran's lower extremities showing dryness 
and scattered deep pigmentation about the trunk.  There was 
minimal excoriation between the 3rd and 4th and 4th and 5th toes 
of both feet.  The diagnoses rendered included 
dermatophytosis, mild; xerosis, mild and hypopigmentation in 
scattered areas about the trunk.  

The report from a May 1995 VA dermatology examination of both 
feet revealed peeling of the skin in the soles and thickening 
of the skin in the interdigital areas.  There was presence of 
onychomycosis in both big toenails.  The diagnoses rendered 
included chronic tinea pedis and onychomycosis, bilateral 
first toenails.  

The report from the most recent VA dermatology examination 
conducted in February 1997 revealed several areas of apparent 
hypopigmentation, not tinea versicolor around the waist with 
two small spots on the left thigh.  Examination of the feet 
revealed minimal tinea pedis between the second and third toe 
on the left.  Also noted was onychomycosis of the right great 
toenail and the fifth toenail on the left.  The diagnoses 
rendered included tinea versicolor by history, not found on 
this exam; minimal tinea pedis of left foot; onychomycosis of 
fifth toe, left, and first toe right; and several areas of 
hypopigmentation, waist and left thigh.  No opinion was given 
regarding any relation between the tinea pedis and the 
hypopigmentation of waist and thigh, but it was noted that 
the hypopigmentation could easily be cured.  

A printout of an invoice for prescriptions received by the RO 
in June 1997 indicates that the veteran continued to use 
prescription antifungal topical creams to be applied to his 
feet.  He also was prescribed topical anti inflammatories and 
emollients for skin elsewhere on his body.

At his hearing held before this Board member at the RO in 
December 1998, the veteran testified that he continues to use 
medication such as Micatin lotion for his feet.  He testified 
that he has to wear soft shoes, and that it hurts to walk.  
He alleged that his feet occasionally bleed due to the skin 
breaking.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1998).

The severity of the appellant's skin disorder can be 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Codes (DC) 7806 and 7813 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  Under DC 7813, dermatophytosis is to be evaluated 
under the criteria listed for eczema under DC 7806.  Under DC 
7806, a 10 percent rating is granted when there is 
exfoliation, exudation, or itching of an exposed surface or 
an extensive area.  A 30 percent rating is granted when there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is granted when 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or if the skin is 
exceptionally repugnant.

Having considered the relevant rating criteria and the 
evidence of record, the Board finds that an increased rating 
for dermatophytosis, tinea pedis, and onychomycosis of the 
toenails is not warranted.  The evidence indicates that the 
appellant's skin disorder, in essence consists of 
exfoliation, exudation, or itching of an exposed surface, 
which is not shown to be constant or showing marked 
disfigurement. The VA treatment notes reveal that the veteran 
has continued to use prescription antifungal medications for 
the skin problems on his feet.  The overall evidence reveals 
the service connected skin disorder to vary in severity over 
time, with rather mild manifestations shown in the February 
1997 VA examination.  

The Board notes that the veteran has also received 
dermatology treatment for pigmentation anomalies on the legs 
and abdomen, about which no opinion regarding any relation to 
the feet has been furnished.  Even assuming arguendo, that 
the veteran's other skin problems shown on his legs and 
abdomen are a manifestation of his service connected skin 
disorder of the feet, these too are not shown to be of a 
severity consistent with a higher evaluation of 30 percent.  

The Board, having considered the entire evidence of record, 
concludes that an increased rating for dermatophytosis, as 
explained above, is not warranted.


ORDER

An increased rating for dermatophytosis, tinea pedis and 
onychomycosis is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1995).  This duty involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet.App. 461 (1992); 
Roberts v. Derwinski, 2 Vet.App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

The report from the February 1997 VA orthopedic examination 
indicated that the veteran would "hardly move and only has 
forward flexion of approximately 60 degrees."  Pain on 
flexion was also noted, but no opinion regarding the degree 
at which pain began was given.  Ranges of motion at 
extension, rotation and lateral flexions were given, but 
again no opinion was given regarding whether pain, if any, 
was elicited at any point during these ranges of motion.  
This examination also indicated that the veteran had no 
postural abnormalities, fixed deformity or signs of spasm.  
Furthermore this examination stated that the veteran was 
presently receiving no medication for back problems.

In Deluca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) found inadequate 
a physical examination that did not describe functional loss 
due to pain.  In its decision vacating the decision and 
remanding it for further adjudication, the Court ordered the 
Board to also consider 38 C.F.R. §4.40 regarding functional 
loss due to pain, 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on movement of a joint, 
and the Court's decisions in Schafrath v. Derwinski, 1 
Vet.App. 326 (1991) and Ferraro v. Derwinski, 1 Vet.App. 326 
(1991).  The RO, in making its decision, should take into 
consideration the factors in 38 C.F.R. §§ 4.40 and 4.45, in 
addition to its reliance on Diagnostic Code (DC) 5257 and  DC 
5261.  In view of the veteran's complaints of pain performing 
the range of motion test, and the medical evidence received 
to date, the Board finds additional development is needed. 

Additionally, the results of the February 1997 VA 
examination, which indicate that the veteran takes no 
medication for his back problems, and did not exhibit spasm 
or other abnormalities on examination, conflict with medical 
records and treatment notes of a private chiropractor.  The 
private medical records indicate the presence of spasm, 
swelling and lumbosacral fixation as noted throughout the 
treatment notes from July 1996.  Persistent problems with 
pain and spasm were noted in treatment notes from 1996 
through 1997, and in a November 1997 letter.  In a March 1998 
letter, the chiropractor gave an opinion that the veteran's 
back problems impair him from obtaining employment.  His 
private physician also reported muscle spasms in a November 
1997 letter.

The duty to assist in view of conflicting evidence "includes 
the conduct of a thorough and contemporaneous medical 
examination so that the evaluation of the claimed disability 
is a fully informed one."  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); see also Wilson v. Derwinski, 2 Vet 
App. 16, 21 (1991); Parker v. Derwinski, 1 Vet.App. 522, 526 
(1991); Moore v Derwinski, 1 Vet.App. 401, 405 (1991); E.F. 
v. Derwinski, 1 Vet.App. 324, 326 (1991).

Regarding the issue of entitlement to an increased evaluation 
for conjunctivitis, the Board notes that the veteran alleged 
in his December 1998 hearing that his conjunctivitis has 
caused a loss in visual acuity.  He also testified that he 
underwent an eye examination in February 1998, which resulted 
in a change in his prescription lenses, the records of which 
do not appear to be associated with the claims file.  The 
record reveals that the veteran was prescribed glasses in 
February 1984 and also received long term treatment for 
chronic conjunctivitis.  There is currently no medical 
opinion of record that clearly indicates whether any loss of 
visual acuity is attributable to the veteran's chronic 
conjunctivitis.  Current examination regarding the symptoms 
of his conjunctivitis, if any, would be helpful.
  
Finally, as noted above, the veteran has filed a notice of 
disagreement with the RO's May 1997 denial of entitlement to 
a total disability evaluation due to unemployability.  The 
RO's failure to issue a statement of the case (SOC) regarding 
the foregoing matter created a procedural defect which 
requires a remand under 38 C.F.R. § 19.9 (1997). See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and 
dates of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with treatments for any back or eye 
disorder, the records of which have not 
already been associated with the claims 
file, to include the report from the 
February 1998 eye examination.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital or 
treatment center specified by the 
veteran to request specifically any and 
all medical or treatment records 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the current extent of his back 
disability. All indicated tests should 
be accomplished and all clinical 
findings and subjective complaints 
should be reported in detail.  The 
claims folder should be provided to the 
examiner prior to the examination.  In 
conducting the examination, the examiner 
should specifically describe any 
objective findings of pain, weakened 
movement, excess fatigability or 
incoordination of the back.  The 
examiner should indicate all pertinent 
ranges of active motion in degrees.  The 
examiner should also describe functional 
loss that is due to pain from the 
service connected disorder, to include, 
but not limited to, restriction in range 
of motion due to pain. 

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the current extent of his eye 
disability attributable to 
conjunctivitis.  All indicated tests 
should be accomplished and all clinical 
findings and subjective complaints 
should be reported in detail.  The 
claims folder should be provided to the 
examiner prior to the examination.  The 
examiner should distinguish, if 
possible, between any eye problems 
attributable to service-connected 
connected conjunctivitis, and those eye 
problems due to non-service connected 
pathology.  If possible, an opinion 
should be forwarded regarding whether 
any decrease in visual acuity noted is 
attributable to conjunctivitis, or to 
nonservice-connected pathology.  

4.  The veteran should be issued an SOC 
on the issue of entitlement to a total 
rating on the basis of individual 
unemployability.  As this claim has 
remained open and pending since the May 
1997 rating decision, the SOC should 
discuss all the evidence generated since 
the initial claim was filed.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.

5.  When the aforementioned examinations 
and development have been completed, the 
case should be reviewed by the RO.  This 
review should include considerations of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as well as all information added to 
the file since the last supplemental 
SOC.  In the event that the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental SOC and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  The appeal as 
the claim for total disability due to 
individual unemployability will be 
returned to the Board following the 
issuance of the SOC only if it is 
perfected by the filing of a timely 
substantive appeal.  No action is 
required of the veteran until he is 
notified.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

